Action for damages for alleged malicious prosecution by instituting a bankruptcy proceeding against plaintiH without probable cause. Judgment affirmed, with costs. No opinion. Present — Martin, P. J., Glennon, Untermyer, Dore and Cohn, JJ.; Dore, J., dissents and votes to reverse the judgment and dismiss the complaint, upon the ground that, on the facts in this record, the issue of probable cause was an issue of law for the court, and the court erroneously presented such issue to the jury, and that the motion to direct a verdict in favor of the defendant upon the ground that the proof failed to establish lack of probable cause, should have been *874granted. (Burt v. Smith, 181 N. Y. 1; Rawson v. Leggett, 184 id. 504; Willard v. Holmes, 142 id. 492.)